UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/2013 FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund April 30, 2013 (Unaudited) Principal Bonds and Notes99.5% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.13%, 4/15/16 57,192,717 a,b 59,940,655 0.13%, 4/15/17 63,004,628 b 67,109,757 0.13%, 1/15/22 51,741,098 b 56,349,315 0.13%, 7/15/22 9,300,792 b 10,152,400 0.63%, 7/15/21 25,894,572 a,b 29,596,694 0.63%, 2/15/43 2,660,112 b 2,785,427 1.75%, 1/15/28 4,365,165 a,b 5,646,752 2.00%, 7/15/14 24,185,980 a,b 25,234,660 2.00%, 1/15/26 22,104,377 a,b 29,046,544 2.13%, 2/15/40 12,166,834 a,b 17,728,403 2.13%, 2/15/41 11,769,967 a,b 17,249,440 2.50%, 1/15/29 9,589,002 a,b 13,626,874 2.63%, 7/15/17 20,958,554 a,b 24,880,088 3.63%, 4/15/28 19,561,030 a,b 31,013,407 Total Bonds and Notes (cost $370,696,626) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,499,020) 1,499,020 c Total Investments (cost $372,195,646) % Cash and Receivables (Net) .1 % Net Assets % a Security, or portion thereof, on loan. At April 30, 2013, the value of the fund's securities on loan was $167,053,924 and the value of the collateral held by the fund was $171,424,315, consisting of cash collateral of U.S. Government & Agency securities. b Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. c Investment in affiliated money market mutual fund. At April 30, 2013, net unrealized appreciation on investments was $19,663,790 of which $20,767,252 related to appreciated investment securities and $1,103,462 related to depreciated investment securities. At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government 99.5 Money Market Investment .4 † Based on net assets. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Mutual Funds 1,499,020 - - U.S. Treasury - 390,360,416 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund April 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes120.1% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables5.7% Americredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,251,573 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,230,641 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. C 2.67 1/8/18 2,410,000 2,508,153 Americredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 3,066,353 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 5,965,000 6,473,677 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 6,895,000 7,461,641 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 6,240,000 6,291,939 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 1,180,000 1,210,633 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 140,000 145,379 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 1,134,803 1,139,466 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,950,489 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,980,000 4,060,454 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 4,545,000 4,679,691 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 4,495,000 b 4,560,643 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 405,000 417,674 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 6,860,000 7,054,484 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 540,000 559,610 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 4,255,000 4,478,643 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 1,415,000 1,480,812 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 2,775,000 2,940,509 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 3,235,000 3,455,452 Asset-Backed Ctfs./Home Equity Loans.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 12/25/33 385,974 c 394,132 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 1,603,014 c 1,635,132 Asset-Backed Ctfs./Manufactured Housing.1% Origen Manufactured Housing Contract Trust, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,346,512 Casinos.3% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 2,750,000 Commercial Mortgage Pass-Through Ctfs.4.6% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW13, Cl. A3 5.52 9/11/41 27,236 27,411 Citigroup Commercial Mortgage Trust, Ser. 2012-GC8, Cl. A4 3.02 9/10/45 5,395,000 5,634,773 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 6,430,000 b 6,542,483 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. B 1.73 3/6/20 4,595,000 b,c 4,609,509 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. E 2.48 3/6/20 1,730,000 b,c 1,739,906 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. F 2.63 3/6/20 5,680,000 b,c 5,712,464 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. G 2.79 3/6/20 3,110,000 b,c 3,127,952 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. H 3.30 3/6/20 25,000 b,c 25,155 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. K 4.80 3/6/20 3,030,000 b,c 3,056,370 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. L 5.46 3/6/20 6,725,000 b,c 6,789,227 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2011-C3, Cl. A4 4.72 2/15/46 6,410,000 b 7,520,375 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2009-IWST, Cl. C 7.45 12/5/27 5,455,000 b,c 6,813,600 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. A4 2.92 2/15/46 3,140,000 3,246,389 Morgan Stanley Capital I Trust, Ser. 2006-IQ12, Cl. AAB 5.33 12/15/43 68,018 68,479 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 5.54 8/15/39 419,949 c 440,853 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 2,085,000 2,302,266 Consumer Discretionary4.5% AutoZone, Sr. Unscd. Notes 3.70 4/15/22 2,610,000 2,744,937 Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 2,890,000 3,305,437 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 b 5,015,314 DISH DBS, Gtd. Notes 5.88 7/15/22 3,160,000 3,239,000 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 3,725,000 3,981,112 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 6,595,000 7,370,803 Hanesbrands, Gtd. Notes 6.38 12/15/20 3,263,000 3,626,009 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,700,000 b 1,837,807 Lynx I, Sr. Scd. Notes GBP 6.00 4/15/21 2,415,000 b 3,971,731 News America, Gtd. Debs. 7.63 11/30/28 2,670,000 3,615,036 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 1,320,000 b 1,589,371 Staples, Sr. Unscd. Notes 2.75 1/12/18 6,640,000 d 6,836,664 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 507,102 Time Warner, Gtd. Debs. 6.10 7/15/40 1,265,000 1,558,350 Time Warner, Gtd. Notes 3.40 6/15/22 3,185,000 d 3,366,685 Unitymedia Hessen, Sr. Scd. Notes 5.50 1/15/23 3,380,000 b 3,515,200 Consumer Staples1.8% ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 1,395,000 1,471,639 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 7,602,607 b 10,520,040 Mondelez International, Sr. Unscd. Notes 6.88 2/1/38 3,075,000 4,269,401 Pernod-Ricard, Sr. Unscd. Notes 4.25 7/15/22 1,715,000 b 1,893,429 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 1,510,000 b 1,687,540 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 2,360,000 2,375,866 Energy4.0% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 5,750,000 6,889,155 CNOOC Finance (2012), Gtd. Notes 3.88 5/2/22 2,775,000 b 2,949,456 Continental Resources, Gtd. Notes 5.00 9/15/22 3,465,000 3,785,512 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,994,358 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 2,945,000 2,994,800 Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 2,475,000 3,028,088 Hess, Sr. Unscd. Notes 5.60 2/15/41 1,810,000 2,007,828 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 3,560,000 4,569,986 MEG Energy, Gtd. Notes 6.38 1/30/23 3,225,000 b 3,418,500 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 3,475,000 4,388,154 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 1,795,000 1,991,134 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 1,515,000 1,804,397 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 1,350,000 1,539,000 Unit, Gtd. Notes 6.63 5/15/21 3,250,000 3,493,750 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 1,870,000 1,895,322 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 1,124,676 Financial16.8% AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 b 1,581,702 Ally Financial, Gtd. Notes 4.63 6/26/15 5,975,000 6,299,389 Ally Financial, Gtd. Notes 5.50 2/15/17 6,615,000 7,240,792 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 4,051,000 c 4,567,502 AON, Gtd. Notes 3.50 9/30/15 2,620,000 2,773,142 Bangkok Bank, Sr. Unscd. Notes 3.88 9/27/22 3,195,000 b 3,325,612 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 5,970,000 6,843,680 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 9,635,000 10,018,463 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,540,000 1,699,698 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,797,000 2,125,646 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,331,000 1,783,135 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 2,930,000 3,208,350 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 1,710,000 1,921,247 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 5,855,000 6,992,726 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,823,664 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 7,349,382 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 2,305,000 3,018,912 EPR Properties, Gtd. Notes 5.75 8/15/22 3,450,000 3,848,485 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 1,525,000 1,566,797 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 621,359 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 168,849 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 5,425,000 5,649,324 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 3,455,000 4,698,724 Genworth Holdings, Gtd. Notes 7.20 2/15/21 905,000 1,094,344 Genworth Holdings, Gtd. Notes 7.70 6/15/20 1,395,000 1,708,454 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 3,615,000 4,198,595 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 1,975,000 2,362,303 Hanover Insurance Group, Sr. Unscd. Notes 7.63 10/15/25 1,745,000 2,188,284 Hartford Financial Services Group, Sr. Unscd. Notes 5.13 4/15/22 645,000 765,792 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 3,985,000 4,169,183 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 4,585,000 5,088,571 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 3,285,000 3,589,464 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 3,310,000 3,413,437 Intesa Sanpaolo, Unscd. Notes 3.88 1/16/18 3,370,000 3,375,887 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 4,080,000 b 4,447,359 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 4,125,000 4,640,060 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,452,166 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 1,475,000 b 1,741,338 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,025,000 1,143,534 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 50,000 58,893 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 3,215,000 3,779,570 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 4,202,938 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 121,953 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 b 5,205,808 Prudential Financial, Notes 5.38 6/21/20 5,655,000 6,715,081 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 4,350,000 c 4,711,572 Prudential Financial, Sr. Unscd. Notes 6.20 11/15/40 5,000 6,309 Rabobank Nederland, Bank Gtd. Notes 3.95 11/9/22 3,595,000 3,713,189 Regency Centers, Gtd. Notes 5.25 8/1/15 1,964,000 2,131,093 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 241,972 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,770,000 3,885,562 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,995,000 c 7,121,778 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 6,685,000 b 6,789,025 Standard Chartered, Sub. Notes 3.95 1/11/23 7,155,000 b 7,324,573 WEA Finance, Gtd. Notes 7.13 4/15/18 3,490,000 b 4,343,267 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 b 262,468 Willis North America, Gtd. Notes 6.20 3/28/17 4,475,000 5,124,041 Willis North America, Gtd. Notes 7.00 9/29/19 4,790,000 5,728,304 Foreign/Governmental4.7% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 3,845,000 4,101,600 Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 3,070,000 3,197,104 Italian Government, Bonds EUR 4.75 6/1/17 4,320,000 6,178,238 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 4,610,000 4,700,868 Portuguese Government, Sr. Unscd. Bonds EUR 4.35 10/16/17 2,860,000 3,773,070 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 6,895,000 9,038,604 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 3,380,000 3,667,773 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,860,000 2,411,858 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 72,035,000 6,897,346 Spanish Government, Notes 4.00 3/6/18 13,975,000 b 14,303,412 Health Care.5% Actavis, Sr. Unscd. Notes 4.63 10/1/42 1,690,000 1,675,968 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 645,000 690,150 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 4,355,000 4,395,889 Industrial1.4% Bombardier, Sr. Notes 6.13 1/15/23 3,490,000 b 3,791,012 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 b 3,606,450 Goodyear Tire & Rubber, Gtd. Notes 6.50 3/1/21 3,110,000 3,269,387 Waste Management, Gtd. Notes 7.00 7/15/28 2,351,000 3,213,422 Waste Management, Gtd. Notes 7.75 5/15/32 2,000,000 2,878,328 Information Technology.4% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 1,195,000 1,211,259 Xerox, Sr. Unscd. Notes 5.63 12/15/19 3,000,000 3,482,400 Materials2.8% ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 3,320,000 c 3,647,727 Ardagh Packaging Finance, Sr. Scd. Notes 7.38 10/15/17 2,950,000 b,d 3,263,438 Dow Chemical, Sr. Unscd. Notes 2.50 2/15/16 190,000 198,080 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 3,550,000 3,873,721 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 5.45 3/15/43 6,540,000 b 6,658,989 Sealed Air, Gtd. Notes 6.50 12/1/20 3,775,000 b,d 4,237,438 Smurfit Kappa Acquisitions, Sr. Scd. Notes 4.88 9/15/18 1,250,000 b 1,303,125 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 1,350,000 b,d 1,896,343 Teck Resources, Gtd. Notes 6.25 7/15/41 2,470,000 2,686,026 Vale Overseas, Gtd. Notes 4.38 1/11/22 3,240,000 3,425,911 Vale, Sr. Unscd. Notes 5.63 9/11/42 3,090,000 3,243,496 Municipal Bonds.8% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,319,120 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 4,929,785 Residential Mortgage Pass-Through Ctfs..2% CS First Boston Commercial Mortgage Trust, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 207,912 211,249 Impac CMB Trust, Ser. 2005-8, Cl. 2M2 0.95 2/25/36 1,332,508 c 1,252,786 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.70 2/25/36 1,077,658 c 1,014,407 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 658 c 473 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 311,639 295,005 Telecommunications2.1% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 2,165,000 2,904,973 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 2,870,000 b 3,085,250 SBA Tower Trust, Scd. Bonds 3.60 4/15/43 6,210,000 b 6,279,738 Telecom Italia Capital, Gtd. Notes 7.20 7/18/36 6,080,000 6,576,183 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 5,050,000 5,578,710 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 1,500,000 b 1,576,875 U.S. Government Agencies.0% Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 66,663 U.S. Government Agencies/Mortgage-Backed24.6% Federal Home Loan Mortgage Corp.: 4.00% 31,915,000 e,f 34,084,221 5.00%, 10/1/18 - 9/1/40 1,277,552 f 1,411,321 5.50%, 11/1/22 - 5/1/40 4,999,293 f 5,407,214 6.00%, 7/1/17 - 12/1/37 1,904,865 f 2,098,188 6.50%, 3/1/14 - 3/1/32 214,353 f 247,708 7.00%, 11/1/31 96,161 f 113,465 7.50%, 12/1/25 - 1/1/31 22,903 f 25,570 8.00%, 10/1/19 - 1/1/28 7,960 f 9,263 8.50%, 7/1/30 505 f 635 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 2586, Cl. WE, 4.00%, 12/15/32 436,875 f 442,638 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 71,042 f 71,700 Federal National Mortgage Association: 2.50% 11,620,000 e 12,153,794 3.00% 65,035,000 e 68,169,264 3.50% 92,540,000 e 98,627,402 4.00% 26,615,000 e 28,494,684 5.00% 29,325,000 e 31,753,482 4.50%, 11/1/14 1,304 f 1,399 5.00%, 5/1/18 - 9/1/40 4,007,898 f 4,420,761 5.50%, 8/1/22 - 8/1/40 13,200,140 f 14,527,109 6.00%, 1/1/19 - 1/1/38 1,906,692 f 2,100,850 6.50%, 3/1/26 - 10/1/32 80,045 f 93,962 7.00%, 9/1/14 - 7/1/32 43,889 f 50,984 7.50%, 10/1/15 - 3/1/31 12,756 f 14,012 8.00%, 12/1/25 - 3/1/31 14,238 f 16,256 Pass-Through Ctfs.,REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 42,367 f 47,008 Government National Mortgage Association I: 5.50%, 4/15/33 1,562,870 1,737,867 6.50%, 4/15/28 - 9/15/32 40,622 47,324 7.00%, 12/15/26 - 9/15/31 14,948 17,783 7.50%, 12/15/26 - 11/15/30 4,849 5,065 8.00%, 5/15/26 - 10/15/30 16,663 18,090 8.50%, 4/15/25 3,879 4,529 9.00%, 10/15/27 8,855 9,112 9.50%, 2/15/25 2,349 2,678 9.50%, 11/15/17 49,114 52,527 Government National Mortgage Association II: 6.50%, 2/20/31 - 7/20/31 90,919 108,829 7.00%, 11/20/29 292 350 U.S. Government Securities42.2% U.S. Treasury Bonds: 3.88%, 8/15/40 29,565,000 d 35,635,079 4.63%, 2/15/40 1,475,000 1,996,551 6.13%, 11/15/27 430,000 641,036 U.S. Treasury Notes: 0.13%, 7/31/14 63,545,000 d 63,525,174 0.38%, 6/30/13 96,025,000 d 96,088,761 0.38%, 7/31/13 123,261,000 123,376,619 1.38%, 5/15/13 75,075,000 75,121,922 1.75%, 5/31/16 31,145,000 32,497,877 2.13%, 5/31/15 48,015,000 d 49,909,336 2.38%, 7/31/17 42,775,000 d 46,110,124 Utilities2.4% Calpine, Sr. Scd. Notes 7.88 1/15/23 734,000 b 844,100 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 910,000 1,032,262 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 72,646 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 779,254 Electricite de France, Sub. Notes 5.25 1/29/49 5,815,000 b,c 5,860,200 Enel Finance International, Gtd. Notes 6.25 9/15/17 5,673,000 b 6,402,372 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,528,302 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 429,941 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 556,275 Nisource Finance, Gtd. Notes 4.45 12/1/21 3,295,000 3,688,601 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 3,060,000 3,560,399 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 769,240 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 2,510,000 b 3,612,961 Total Bonds and Notes (cost $1,442,760,980) Preferred Stocks.6% Shares Value ($) Financial General Electric Capital, Non-Cum, Perpetual, Ser. B, $6.25 (cost $6,400,000) 64,000 c Face Amount Covered by Options Purchased.3% Contracts ($) Value ($) Put Options 3-Month USD LIBOR-BBA, May 2013 @ $1.73 185,780,000 g 4,830 3-Month USD LIBOR-BBA, March 2023 @ $4.50 60,560,000 g 3,704,697 Total Options Purchased (cost $5,409,450) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 7/25/13 (cost $3,849,072) 3,850,000 h Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,391,573) 6,391,573 i Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,934,277) 7,934,277 i Total Investments (cost $1,472,745,352) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBABritish Bankers Association GOGeneral Obligation LIBORLondon Interbank Offered Rate REITReal Estate Investment Trust REMICReal Estate Mortgage Investment Conduit USDU.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro GBPBritish Pound ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, these securities were valued at $188,638,927 or 15.2% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At April 30, 2013, the value of the fund's securities on loan was $130,258,773 and the value of the collateral held by the fund was $134,724,246, consisting of cash collateral of $7,934,277 and U.S. Government and agency securities valued at $126,789,969. e Purchased on a forward commitment basis. f The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Non-income producing security. h Held by or on behalf of a counterparty for open financial futures positions. i Investment in affiliated money market mutual fund. At April 30, 2013, net unrealized appreciation on investments was $52,234,832 of which $54,802,369 related to appreciated investment securities and $2,567,537 related to depreciated investment securities. At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 66.8 Corporate Bonds 37.0 Asset Backed 6.0 Foreign/Governmental 4.7 Commercial Mortgage-Backed 4.6 Short-Term/Money Market Investments 1.4 Municipal Bonds .8 Preferred Stocks .6 Options Purchased .3 Residential Mortgage-Backed .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES April 30, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2013 ($) Financial Futures Short U.S. Treasury 10 Year Notes 295 (39,341,016 ) June 2013 (634,297 ) U.S. Treasury Long Bonds 22 (3,264,250 ) June 2013 6,875 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS April 30, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 5/31/2013 a 2,420,000 3,736,431 3,758,326 (21,895 ) Euro, Expiring: 5/31/2013 b 3,539,000 4,605,017 4,661,641 (56,624 ) 5/31/2013 c 14,190,000 18,454,577 18,691,350 (236,773 ) Japanese Yen, Expiring 5/31/2013 d 1,138,695,000 11,626,871 11,682,528 (55,657 ) New Zealand Dollar, Expiring 5/31/2013 c 15,090,000 12,829,065 12,904,772 (75,707 ) South African Rand, Expiring 5/31/2013 e 59,787,000 6,505,941 6,633,899 (127,958 ) ) Counterparties: a Bank of America b Morgan Stanley c Royal Bank of Scotland d UBS e JPMorgan Chase & Co. STATEMENT OF OPTIONS WRITTEN April 30, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 3-Month USD LIBOR-BBA, March 2015 @ $3.75 60,560,000 a (1,144,517 ) U.S. Treasury 10 Year Notes, June 2013 @ $129 1,527,000 a (23,859 ) (premiums received $2,958,211) ) BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-U.S. Dollar a Non-income producing security. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 74,893,755 - 74,893,755 Commercial Mortgage-Backed - 57,657,212 - 57,657,212 Corporate Bonds+ - 459,012,177 - 459,012,177 Foreign Government - 58,269,873 - 58,269,873 Municipal Bonds - 10,248,905 - 10,248,905 Mutual Funds 14,325,850 - - 14,325,850 Preferred Stocks+ - 7,088,371 - 7,088,371 Residential Mortgage-Backed - 2,773,920 - 2,773,920 U.S. Government Agencies/Mortgage-Backed - 306,458,711 - 306,458,711 U.S. Treasury - 528,752,048 - 528,752,048 Other Financial Instruments: Financial Futures++ 6,875 - - 6,875 Options Purchased - 3,709,527 - 3,709,527 Liabilities ($) Other Financial Instruments: Financial Futures++ (634,297 ) - - (634,297 ) Forward Foreign Currency Exchange Contracts++ - (574,614 ) - (574,614 ) Options Written (23,859 ) (1,144,517 ) - (1,168,376 ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended April 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes97.3% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables8.0% Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.27 8/15/17 780,000 b 791,797 Americredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 840,000 835,397 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 415,000 422,701 Americredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 676,250 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,251,318 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,590,000 1,725,590 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,310,000 1,417,658 AmeriCredit Automobile Receivables Trust, Ser. 2010-2, Cl. E 8.66 10/10/17 550,000 c 602,253 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 443,662 Carmax Auto Owner Trust, Ser. 2010-3, Cl. C 2.59 8/15/16 450,000 463,072 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 185,000 189,803 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 2,615,000 2,715,466 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 455,560 455,683 Santander Drive Auto Receivables Trust, Ser. 2011-S1A, Cl. C 1.89 5/15/17 771,142 c 774,429 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 202,402 203,234 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 575,000 578,035 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 770,262 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,467,596 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 1,180,000 1,214,969 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 545,000 562,055 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 1,275,000 1,311,147 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 820,000 863,099 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 285,000 298,255 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 620,000 662,251 Asset-Backed Ctfs./Equipment.7% CNH Equipment Trust, Ser. 2011-A, Cl. A4 2.04 10/17/16 1,850,000 Asset-Backed Ctfs./Home Equity Loans.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 12/25/33 482,467 b Casinos.2% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 550,000 Commercial Mortgage Pass-Through Ctfs.2.9% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 85,000 89,540 Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-6, Cl. A4 5.19 9/10/47 895,000 b 983,628 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 1,013,185 1,061,788 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 222,081 b 222,225 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 600,000 b 691,789 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 825,000 b 968,526 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. B 1.73 3/6/20 1,630,000 b,c 1,635,147 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. F 2.63 3/6/20 730,000 b,c 734,172 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. K 4.80 3/6/20 350,000 b,c 353,046 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 174,914 b 184,125 Morgan Stanley Capital I Trust, Ser. 2005-HQ7, Cl. A4 5.21 11/14/42 475,000 b 518,568 Consumer Discretionary3.2% Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 570,000 651,938 Comcast, Gtd. Notes 5.90 3/15/16 655,000 749,216 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 c 793,176 Daimler Finance, Gtd. Notes 1.25 1/11/16 1,130,000 c 1,135,882 DISH DBS, Gtd. Notes 5.88 7/15/22 625,000 640,625 Hanesbrands, Gtd. Notes 6.38 12/15/20 600,000 666,750 Hutchison Whampoa International (12) (II), Gtd. Notes 2.00 11/8/17 925,000 c 934,174 NBC Universal Media, Gtd. Notes 3.65 4/30/15 700,000 741,689 Staples, Sr. Unscd. Notes 2.75 1/12/18 1,295,000 d 1,333,355 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 730,000 734,908 Consumer Staples1.1% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 1,390,000 1,416,998 Mondelez International, Sr. Unscd. Notes 6.13 2/1/18 530,000 636,637 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 c 684,680 Energy2.2% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 1,015,000 1,216,086 Continental Resources, Gtd. Notes 5.00 9/15/22 670,000 731,975 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 268,967 Hess, Sr. Unscd. Notes 8.13 2/15/19 505,000 658,854 MEG Energy, Gtd. Notes 6.38 1/30/23 650,000 c 689,000 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 620,373 Unit, Gtd. Notes 6.63 5/15/21 640,000 688,000 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 405,000 410,484 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 450,000 483,654 Financial19.5% Ally Financial, Gtd. Notes 4.63 6/26/15 1,200,000 1,265,149 Ally Financial, Gtd. Notes 5.50 2/15/17 1,285,000 1,406,564 American Express, Sr. Unscd. Notes 7.25 5/20/14 575,000 615,007 American International Group, Sr. Unscd. Notes 3.65 1/15/14 190,000 194,088 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 b 239,030 AON, Gtd. Notes 3.50 9/30/15 695,000 735,623 Bangkok Bank, Sr. Unscd. Notes 3.88 9/27/22 615,000 c 640,141 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 3,005,000 3,199,105 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 430,000 499,737 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 1,805,000 1,876,837 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 402,851 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 555,000 607,725 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 330,000 370,767 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 3,590,000 3,973,373 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 560,000 601,845 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 728,851 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 660,296 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 350,000 458,403 EPR Properties, Gtd. Notes 5.75 8/15/22 670,000 747,387 Erac USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 c 1,230,494 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 389,762 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 1,750,000 1,821,701 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 695,000 742,785 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 340,000 379,996 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 975,000 1,015,316 General Electric Capital, Sr. Unscd. Notes 3.35 10/17/16 950,000 1,021,172 Genworth Holdings, Gtd. Notes 7.20 2/15/21 210,000 253,936 Genworth Holdings, Gtd. Notes 7.70 6/15/20 320,000 391,903 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 680,000 724,586 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 405,000 484,422 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 600,000 661,529 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 490,000 500,367 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 905,000 1,004,396 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 c 432,425 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 625,000 682,927 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 535,000 551,719 Intesa Sanpaolo, Sr. Unscd. Notes 3.13 1/15/16 500,000 500,140 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 785,000 c 855,681 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 565,000 c 630,056 MetLife Institutional Funding II, Scd. Notes 1.18 4/4/14 1,200,000 b,c 1,209,930 MetLife, Sr. Unscd. Notes 7.72 2/15/19 500,000 657,823 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 650,000 692,102 Morgan Stanley, Sr. Unscd. Notes 4.10 1/26/15 660,000 691,906 PNC Bank, Sub. Notes 6.88 4/1/18 600,000 745,596 Principal Life Global Funding II, Scd. Notes 1.00 12/11/15 1,970,000 c 1,978,306 Prudential Financial, Sr. Unscd. Notes 3.00 5/12/16 590,000 624,837 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 365,000 397,851 Rabobank Nederland, Bank Gtd. Notes 3.95 11/9/22 705,000 728,178 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 725,000 747,223 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,210,000 b 1,437,423 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 1,925,000 c 1,954,955 Standard Chartered, Sub. Notes 3.95 1/11/23 1,415,000 c 1,448,535 WEA Finance, Gtd. Notes 7.13 4/15/18 460,000 c 572,465 WEA Finance, Gtd. Notes 7.50 6/2/14 320,000 c 342,815 Willis North America, Gtd. Notes 6.20 3/28/17 615,000 704,198 Willis North America, Gtd. Notes 7.00 9/29/19 1,360,000 1,626,408 Foreign/Governmental1.9% Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 590,000 614,427 Italian Government, Bonds EUR 4.75 6/1/17 450,000 643,566 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 1,200,000 d 1,223,653 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 600,000 684,000 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 240,000 314,614 Spanish Government, Notes 4.00 3/6/18 1,350,000 c 1,381,725 Health Care.6% Actavis, Sr. Unscd. Notes 3.25 10/1/22 525,000 524,145 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 125,000 133,750 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 835,000 842,840 Industrial1.0% Bombardier, Sr. Notes 6.13 1/15/23 680,000 c 738,650 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 490,000 c 705,319 Waste Management, Gtd. Notes 6.38 3/11/15 725,000 798,351 Xerox, Sr. Unscd. Notes 5.63 12/15/19 215,000 249,572 Information Technology.3% Hewlett-Packard, Sr. Unscd. Notes 2.20 12/1/15 405,000 414,043 Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 345,000 349,694 Materials1.4% ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 630,000 b 692,189 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 590,000 643,802 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.63 2/15/15 910,000 986,799 Smurfit Kappa Acquisitions, Sr. Scd. Notes 4.88 9/15/18 225,000 c 234,562 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 265,000 c 372,245 Vale Overseas, Gtd. Notes 4.38 1/11/22 650,000 687,297 Residential Mortgage Pass-Through Ctfs..1% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 206,208 209,518 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.08 12/25/34 199,332 b 196,468 Telecommunication Services1.4% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 465,000 623,932 SBA Tower Trust, Scd. Bonds 3.60 4/15/43 1,280,000 c 1,294,374 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 1,455,000 1,607,331 U.S. Government Agencies10.1% Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 11,625,000 d,e 11,927,506 Federal Home Loan Mortgage Corp., Notes 1.25 8/1/19 6,450,000 e 6,496,221 Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 d,e 5,145,110 Federal National Mortgage Association, Notes 1.50 6/26/13 2,475,000 e 2,480,425 U.S. Government Agencies/Mortgage-Backed.1% Federal Home Loan Mortgage Corp., 6.50%, 6/1/32 580 e 674 Federal National Mortgage Association; Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 144,898 e 151,445 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 10,455 12,629 7.50%, 11/20/29 - 12/20/30 10,986 13,696 U.S. Government Securities41.2% U.S. Treasury Notes: 0.13%, 7/31/14 42,065,000 d 42,051,876 2.13%, 5/31/15 61,490,000 d 63,915,965 Utilities1.2% Calpine, Sr. Scd. Notes 7.88 1/15/23 147,000 c 169,050 Duke Energy Carolinas, First Mortgage Bonds 5.10 4/15/18 800,000 949,375 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 605,807 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 841,562 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 506,135 Total Bonds and Notes (cost $247,165,404) Face Amount Covered by Options Purchased.2% Contracts ($) Value ($) Put Options 3-Month USD LIBOR-BBA, May 2013 @ $1.72 18,410,000 f 479 3-Month USD LIBOR-BBA, March 2023 @ $4.50 6,310,000 f 386,008 Total Options Purchased (cost $558,034) Principal Short -Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 7/25/13 (cost $394,907) 395,000 g Other Investment1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,549,085) 4,549,085 h Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,284,960) 1,284,960 h Total Investments (cost $253,952,390) % Cash and Receivables (Net) .0 % Net Assets % BBABritish Bankers Association LIBORLondon Interbank Offered Rate REITReal Estate Investment Trust REMICReal Estate Mortgage Investment Conduit USDU.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, these securities were valued at $24,527,687 or 9.5% of net assets. d Security, or portion thereof, on loan. At April 30, 2013, the value of the fund's securities on loan was $95,245,192 and the value of the collateral held by the fund was $97,823,945, consisting of cash collateral of $1,284,960 and U.S Government & Agencies securities valued at $96,538,985. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Non-income producing security. g Held by or on behalf of a counterparty for open financial futures positions. h Investment in affiliated money market mutual fund. At April 30, 2013, net unrealized appreciation on investments was $3,362,478 of which $5,561,302 related to appreciated investment securities and $2,198,824 related to depreciated investment securities. At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 51.4 Corporate Bonds 32.1 Asset-Backed 8.9 Commercial Mortgage-Backed 2.9 Short-Term/Money Market Investments 2.5 Foreign/Governmental 1.9 Options Purchased .2 Residental Mortgage-Backed .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES April 30, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2013 ($) Financial Futures Long U.S. Treasury 2 Year Notes 238 52,508,750 June 2013 63,219 Financial Futures Short U.S. Treasury 5 Year Notes 4 (498,563 ) June 2013 (3,500 ) U.S. Treasury 10 Year Notes 226 (30,139,219 ) June 2013 (409,625 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN April 30, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 3-Month USD LIBOR-BBA, March 2015 @ $3.75 6,310,000 a (119,252 ) U.S. Treasury 10 Year Notes, June 2013 @ $129 151,000 a (2,359 ) (premiums received $302,420) ) BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-US Dollar a Non-income producing security. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS April 30, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Euro, Expiring: 5/31/2013 a 459,000 597,259 604,603 (7,344 ) 5/31/2013 b 1,025,000 1,333,047 1,350,150 (17,103 ) Japanese Yen, Expiring 5/31/2013 c 119,235,000 1,217,472 1,223,300 (5,828 ) New Zealand Dollar, Expiring 5/31/2013 b 1,600,000 1,360,272 1,368,299 (8,027 ) ) Counterparties: a Morgan Stanley b Royal Bank of Scotland c UBS The following is a summary of the inputs used as of April 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 23,079,611 - Commercial Mortgage-Backed - 7,442,554 - Corporate Bonds+ - 82,532,888 - Foreign Government - 4,861,985 - Mutual Funds 5,834,045 - - Residential Mortgage-Backed - 405,986 - U.S. Government Agencies/Mortgage-Backed - 26,227,706 - U.S. Treasury - 106,362,797 - Other Financial Instruments: Financial Futures++ 63,219 - - Options Purchased - 386,487 - Liabilities ($) Other Financial Instruments: Financial Futures++ (413,125) - - ) Forward Foreign Currency Exchange Contracts++ - (38,302) - ) Options Written (2,359) (119,252) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended April 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 17, 2013 By: /s/ James Windels James Windels Treasurer Date: June 17, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
